United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2857
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                  Vernon Williams,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: March 18, 2020
                              Filed: March 23, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      Vernon Williams appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense. His counsel has moved to withdraw, and has filed

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of Williams’s sentence.

       Upon careful review under a deferential abuse-of-discretion standard, see Gall
v. United States, 552 U.S. 38, 41 (2007), we conclude that the district court did not
impose an unreasonable sentence. The court properly considered the factors set forth
in 18 U.S.C. § 3553(a), and there is no indication that the court committed a clear
error of judgment in weighing relevant factors. See United States v. Salazar-Aleman,
741 F.3d 878, 881 (8th Cir. 2013) (standard of review). Further, having
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion and
affirm.
                       ______________________________




                                         -2-